[J-45-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    ESTATE OF MICHAEL A. BENYO AND             :   No. 90 MAP 2019
    JEFFREY BENYO, INDIVIDUALLY,               :
                                               :   Appeal from the Order of the
                     Appellees                 :   Superior Court at No. 324 EDA
                                               :   2017 dated May 13, 2019 Affirming
                                               :   the Verdict of the Chester County
               v.                              :   Court of Common Pleas, Civil
                                               :   Division, at No. 2013-08348-CT,
                                               :   Vacating the judgment entered April
    SCOTT F. BREIDENBACH, ESQ.,                :   18, 2018 and remanding with
    REPRESENTATIVE OF THE ESTATE OF            :   instructions.
    MARSHA BENYO,                              :
                                               :   ARGUED: May 19, 2020
                     Appellant                 :


                                       OPINION


JUSTICE WECHT                                                DECIDED: July 21, 2020
        In an issue of first impression, the Superior Court held that anti-alienation

provisions governing municipal pensions found in various statutes1 protected assets from

attachment and other legal process (including a contract claim) only while those assets

remained in the possession of the pension fund administrator. Specifically, the Superior

Court determined that a spouse’s promise to waive her right to her husband’s pension

benefits, including agreeing to transfer such benefits after receiving them from the

administrator, was legally enforceable. Because the Superior Court’s interpretation is



1     See Police Pension Fund Law (“PPFL”), 53 P.S. §§ 761-66; Municipal Police
Pension Law (“MPPL”), 53 P.S. §§ 767-78; Pennsylvania Municipal Retirement Law
(“PMRL”), 53 P.S. §§ 881.101-881.501
consistent with the plain language of the statutes, the context in which the provisions

appear, and Pennsylvania precedent interpreting similar statutory language, we affirm the

decision of the Superior Court.

                                     I. Background

      Marsha Benyo (“Marsha”) and Michael Benyo (“Michael”) married in 1989. Michael

served as a police officer for the North Coventry Township Police Department, entitling

him to a municipal pension benefit. When Michael retired in 2010, he selected the joint

annuity benefits option and provided that Marsha would be his joint annuitant.2 Under

this plan, Michael would receive $2,137.99 per month for the rest of his life, and, in the

event that Michael predeceased Marsha, she would continue to receive the same amount

for the remainder of her life.3 Because the Pennsylvania Municipal Retirement System

(“PMRS”) calculated the monthly benefits using a formula that accounted for the life

expectancies of both beneficiaries, Michael’s selection of Marsha as his joint annuitant

could not be revoked.4 As Michael did not contribute to the plan himself, his designated

beneficiary would receive no death benefit.5

      On May 21, 2012, Michael filed for divorce. On June 18, 2012, Michael and

Marsha executed a property settlement agreement to divide their property.            This

agreement provided, in relevant part:


2      See Trial Court Exhibit D5 (Sean Christine Deposition), Christine Deposition
Exhibit 3 (Certificate of Benefits for Michael Benyo).
3     See id.
4      See 53 P.S. § 881.115(a) (“The retirement allowance and the contributions of
members to the fund . . . shall be unassignable except to a beneficiary.”); see also Notes
of Testimony (“N.T.”), 2/8/2016, at 160 (testimony of Sean Christine, Chief of Membership
Services at PMRS) (calling the selection of a survivor annuitant “irrevocable”).
5     See N.T. at 159-60.



                                     [J-45-2020] - 2
       Wife will agree to waive all right, title and interest in Husband’s Police
       Pension. Wife will sign any necessary paperwork upon demand to facilitate
       said waiver. In addition, Wife agrees to waive any death benefit from
       Husband’s Pension. She will sign any necessary paperwork to facilitate
       said waiver. At the time of the signing of this Agreement, Wife is to receive
       a one hundred percent (100%) death benefit. If the Plan Administrator of
       said Pension will not permit a waiver of said death benefit to Wife or a
       change of beneficiary based on Wife’s life expectancy, Wife will agree to
       sign any necessary paperwork, including a statement in writing that she
       waives the benefits and instructs her estate to make payment of any
       benefits it may receive to a beneficiary designated by Husband. As of the
       date of the signing of this Agreement, the designated beneficiary of the
       death benefit will be Jeffrey Benyo[6] . . . . Unless Wife receives a written
       statement from Husband that the designated beneficiary has changed, any
       proceeds that she or her estate receives shall be paid to Jeffrey Benyo. It
       is understood that, if Wife fails to fulfill the obligation set forth in the
       Agreement, Jeffrey Benyo and/or the estate of Michael Benyo may pursue
       all claims he or the estate may have against Wife and may seek appropriate
       sanctions including but not limited to counsel fees.

       Currently Husband is receiving monthly payments from his Police Pension.
       The aforesaid benefits were used for the benefit of both parties. As a result,
       Wife agrees to reimburse Husband for fifty percent (50%) of the net
       proceeds he received since October 2010. Said reimbursement shall be
       performed on or before June 30, 2012. As of June 30, 2012, said
       reimbursement will be Seventeen Thousand Eight Hundred Twenty Dollars
       ($17,820).
Trial Court Exhibit P1 (Property Settlement Agreement) (“PSA”) at 8-9. Michael and

Marsha both signed the PSA. See id. at 11; see also id. at 3 (“Each party had an

opportunity to review this agreement and the legal effects with an attorney.”). Both agreed

that “the parties will execute any and all written instruments, assignments, releases,

satisfactions, deeds, notes or other writings as may be reasonably necessary and

desirable for the proper effectuation of” the PSA. Id. at 5. In the event either party

breached the PSA, “the other party [would] have the right to sue for damages for such

breach,” including the right to attorneys’ fees. Id. at 10-11. Finally, “the date of execution”

of the PSA was “defined as the date upon which it is executed by the parties,” though the


6      Jeffrey Benyo (“Jeffrey”) is Michael’s brother.


                                       [J-45-2020] - 3
PSA was to be “incorporated into any divorce decree which may be entered with respect

to the parties.” Id. at 2.

       Following execution of the PSA, and Marsha’s waiver of her right to Michael’s

pension benefits, Marsha and Michael began to divide the balance of their remaining

property and continued their divorce proceedings. On October 2, 2012, a praecipe to

transmit the record to the court for entry of the divorce decree was filed. But in an order

dated October 31, 2012, the trial court indicated that it would not enter the decree because

Michael improperly served the divorce complaint. The next day, the trial court notified the

parties that they had to file a new praecipe.

       Michael died on November 2, 2012, before he served a new divorce complaint.

Michael’s Estate asked PMRS to begin paying Michael’s pension benefits to Jeffrey.

However, in an August 1, 2013 letter, PMRS informed the Estate that Marsha did “not

have any further rights of assignment.”         Trial Court Exhibit D5 (Sean Christine

Deposition), Christine Deposition Exhibit 6 (PMRS Letter to Michael’s Estate, 8/1/2013)

(“PMRS Letter”), at 1. PMRS determined that the PSA, to the extent that it required PMRS

to begin making payments to Jeffrey, was “not in compliance with Pennsylvania Municipal

Retirement Law; and, whereas the PMRS has not received anything in writing from

Marsha Benyo instructing [PMRS] to stop payments, . . . Marsha Benyo . . . is the rightful

recipient of Michael Benyo’s pension benefit and shall be paid accordingly.” Id. at 2.

However, PMRS further stated that, if Marsha “were to enter into an agreement whereby

she redistributes monies after being paid by PMRS, that is outside the scope of this

agency’s purview and would not affect our contractual obligation to pay her the entitled

joint annuity benefit.” Id. at 1.

       Marsha continued to refuse to transfer the pension benefits to the Estate or to

Jeffrey, and the Estate and Jeffrey together (collectively, the “Estate”) brought suit in the




                                      [J-45-2020] - 4
Chester County Court of Common Pleas. The cover sheet accompanying the original

complaint noted that the Estate was filing a contract suit for a “[b]reach of a post-nuptial

agreement.” Complaint, No. 13-08348, Cover Sheet. Both the original complaint, id. at

¶¶ 18-22, and the amended complaint, Amended Complaint, No. 13-08348, at ¶¶ 18-22,

included a count for breach of contract. The Estate conceded that, pursuant to PMRS’

determination, “[u]nder Pennsylvania law, a police pension cannot be assigned directly

through the plan administrator so payments could be made directly to Jeffrey Benyo.” Id.

at ¶ 7. However, the Estate averred, “there is no law that precludes any beneficiary

assigning the benefits to a third party upon receipt.” Id. Marsha filed an answer to the

amended complaint, arguing, among other things, that “[a]ny provisions of the” PSA

“relating to pension and/or death benefits of Michael Benyo are invalid as violative of

applicable federal and state law, including the Pa. Municipal Retirement Law (PMRL).”

Answer, New Matter and Counterclaim, No. 13-08348, New Matter at ¶ 7.

       The court of common pleas conducted a non-jury trial. PMRS membership chief

Sean Christine testified that Michael could not have changed the beneficiary of the

survivor annuity. See N.T. at 160-61. Christine also explained that Marsha could not

request that PMRS send the payments directly to another individual. Id. at 169, 172-73.

On cross examination, the Estate’s attorney asked Christine, “[D]oes [PMRS] have any

restrictions regarding Mrs. Benyo’s use of the monies or transfer of the monies?” Id. at

178. Christine answered, “No, it does not,” adding later that “it’s similar to having your

employer paying you.      The employer pays you, and what you do with the money

afterwards is your business.”     Id.; see also id. at 184.     Christine also responded

affirmatively when asked whether the “survivor benefit” was a “pension benefit,” indicating

that he used the terms “interchangeably.” Id. at 179-180; see also id. at 180 (stating that




                                      [J-45-2020] - 5
the phrases “pension benefit” and “survivor benefit” are “unique, but . . . interchangeable

in a sense”).

       On July 21, 2016, the trial court entered a verdict in favor of the Estate. The court

concluded that Marsha and Michael “entered into a valid” PSA. Trial Court Order, No.

13-08348, 7/21/2016, at 1 n.2. Pursuant to that PSA, the trial court found that Marsha

“renounced any entitlement she may have to [Michael’s] police pension in whatever form

it may take, including the death benefit.” Id.   According to the trial court, Marsha

“breached the express terms of the [PSA] by retaining and failing to remit to the

Estate . . . the $2,137.99 monthly payment received from November 2012 to May 31,

2016.” Id. at 1-2 n.2. The trial court ordered that Marsha transfer to the Estate those past

payments and transfer future payments that were to be deposited into Marsha’s account.
Id. at 2-3. In its order, the trial court did not remark upon Marsha’s claim that the PSA

violated federal and state statutes. After Marsha filed post-trial motions and declared

bankruptcy, she too passed away.        Scott Breidenbach, Esquire, was appointed as

personal representative of Marsha’s Estate (“Breidenbach”).7

       The Superior Court affirmed. Estate of Benyo v. Breidenbach, 324 EDA 2017,

2019 WL 2094264 (Pa. Super. May 13, 2019). The court first found that PSAs “are

enforceable at law or equity,” id. at *5, and that the trial court had personal jurisdiction

over Marsha and subject matter jurisdiction over the case, id. at *6-8.

       Interpreting the PSA, the court posited that the document’s plain language and

“parties’ clear and unambiguous intent was for [Marsha] to give up all of her rights to

receive money from PMRS in any form.” Id. at *9. The court further concluded that

Marsha and Michael “contemplated” that, if PMRS would be unable to change the

7      To prevent confusion and to mirror the caption of the case, we continue to refer to
Michael’s estate (and Jeffrey) as the “Estate,” and we refer to Marsha’s estate as
“Breidenbach.”


                                      [J-45-2020] - 6
beneficiary, then Marsha would “‘agree to sign any paperwork, including a statement in

writing that she waives the benefits and instructs her estate to make payments of any

benefits it may receive to a beneficiary designated by’” Michael. Id. (quoting the PSA at

8) (Superior Court’s emphasis). The court also construed the language of the PSA to

include all benefits relating to Michael’s pension, rejecting Breidenbach’s argument that

“the survivor annuity was not included in [Marsha’s] waiver of benefits,” because that

interpretation “utterly ignore[d]” the language of the PSA, “as well as her agreement that

‘any proceeds that she or her estate receives shall be paid to Jeffrey Benyo.’” Id. (quoting

the PSA at 8).

       Breidenbach averred that 53 P.S. § 776, part of the MPPL,8 and 53 P.S.

§ 881.115(a), part of the PMRL,9 “prohibit[ed] the assignment of [Marsha’s] interest in the

survivor annuity to a third party, and prohibit[ed] the use of any legal process to require

their transfer to a third party.” Id. at *10. According to Breidenbach, “the court could not

circumvent the law by ordering [Marsha] to transfer the funds to Jeffrey Benyo after they

were paid to her by PMRS.” Id. But the court rejected this argument as “contrary to

relevant precedent.” The court invoked its decision in Commonwealth v. Mooney, 92 A.2d
258 (Pa. Super. 1952), where it concluded that: “although a court could not require the

police pension fund to distribute funds to someone other than a beneficiary, the funds

were ‘attachable in the hands of the delinquent husband, when received by him[,] and


8      See supra n.1. “The pension payments, herein provided for, shall not be subject
to attachment, execution, levy, garnishment or other legal process, and shall be payable
only to the member or his designated beneficiary and shall not be subject to assignment
or transfer.” 53 P.S. § 776.
9      See supra n.1. “The retirement allowance and the contributions of members to the
fund, all contributions returned to contributors under the provisions of this act and the
moneys in the fund created by this act, shall be exempt from any State or municipal tax
and shall be unassignable except to a beneficiary.” 53 P.S. § 881.115(a).



                                      [J-45-2020] - 7
proceedings may be directed against him personally for failure to pay support though his

only resources are derived from such payments.’” Estate of Benyo, 2019 WL 2094264,

at *10 (quoting Mooney, 92 A.2d at 260). As in Mooney, the court observed, the trial court

did not order PMRS to make payments to Jeffrey, but rather ordered Marsha to do so.

       Finally, the Superior Court compared the case to its recent decision in In re Estate

of Easterday, 171 A.3d 911 (Pa. Super. 2017).10 In Easterday, that court had found that,

although the federal Employee Retirement Income Security Act (“ERISA”), Pub. L. No.

93-406, 88 Stat. 829 (codified at 29 U.S.C. §§ 1001, et seq.), did not allow a court “to

require the retirement plan administrators to directly pay funds to a third party, it could

enforce the parties’ property settlement agreement by ordering the wife to turn over to the

husband’s estate all proceeds she had received, as well as any future proceeds she was

entitled to receive.” Estate of Benyo, 2019 WL 2094264, at *11.

       The Superior Court proceeded to vacate the judgment and remand the case to the

trial court for further proceedings tailored to reflect Marsha’s intervening bankruptcy and

death. The panel instructed the trial court “to calculate the full and final monetary relief

due to [the Estate] and to enter judgment against [Breidenbach] for that amount.” Id.

       We granted allocatur, limited to the following question:

       Whether, similar to In re: Estate of Easterday, 171 A.3d 911 (Pa. Super.
       2017), affirmed 209 A.3d 331 (Pa. 2019), a Superior Court affirmed order
       requiring a beneficiary to “transfer” ERISA-exempt pension payments
       received from the plan administrator of the Pa. Municipal Police Pension
       Law (hereafter MPPL) to the estate of the late spouse violates the MPPL’s
       anti-alienation provisions, when the MPPL specifically prohibits “transfer” of
       its payments and further prohibits the payments from being subject to “legal
       process” thereby being a case of first impression and of such public (and
       governmental) importance as to require Supreme Court action?


10    After the panel’s decision in this case, we affirmed the Superior Court’s decision in
Easterday. In re Estate of Easterday, 209 A.3d 331 (Pa. 2019).



                                      [J-45-2020] - 8
Estate of Benyo v. Breidenbach, 220 A.3d 1062 (Pa. 2019) (per curiam).11

                                         II. Analysis

       Breidenbach argues that Section 764 of the PPFL,12 Section 776 of the MPPL, and

Section 881.115(a) of the PMRL prohibit enforcement of the PSA to the extent that

Marsha agreed to transfer the survivor annuity benefits once PMRS deposited them into

her personal account. “This issue presents a question of law, for which our standard of

review is de novo and our scope of review is plenary.” Thompson v. Thompson, 223 A.3d
1272, 1277 (Pa. 2020).

       Last year, in Easterday, this Court confronted a similar factual scenario, where

divorcing spouses agreed to waive their rights to each other’s pension benefits through a

PSA. Easterday, 209 A.3d at 333. When one party refused to transfer her spouse’s

pension benefits, we considered whether ERISA preempted enforcement of the PSA.

Although Easterday was an appeal from an orphans’ court proceeding adjudicating the

underlying divorce, we wrote that “[p]roperty settlement agreements are contracts and as

such are construed in accordance with the principles of our Commonwealth’s contract

11      In his petition for allowance of appeal, Breidenbach also asked this Court to grant
allocatur on a question involving personal and subject matter jurisdiction. See Petition
for Allowance of Appeal, 334 MAL 2019, at 5, 11-16. Although we granted allocatur on
the statutory interpretation question, we specifically noted that “[a]llocatur is DENIED as
to all remaining issues.” Estate of Benyo, 220 A.3d at 1062 (emphasis in original).
Notwithstanding this clear instruction, Breidenbach again raises jurisdictional questions
in his brief to this Court. See Brief for Appellant at 11, 14-15. We have no reason to
question the jurisdictional rulings of the lower courts, and we expressly declined to
consider the matter further. Breidenbach also renews his argument that, per the PSA,
Marsha agreed to transfer the death benefits of Michael’s pension only, which
Breidenbach distinguishes from the survivor annuity. Brief for Appellant at 16-19.
Breidenbach did not even ask that this Court grant allocatur on this question. We will not
consider it further and, similar to the lower courts’ jurisdictional rulings, we do not question
their interpretation of the language of the PSA.
12     See supra n.1. “The retirement allowance herein provided for shall be payable
only to the beneficiary designated by this act and shall not be subject to assignment or
transfer.” 53 P.S. § 764.


                                       [J-45-2020] - 9
law.” Id. at 346. Relying upon precedent from the Supreme Court of the United States

and the United States Court of Appeals for the Third Circuit, we noted that ERISA had

two primary purposes: “(1) the establishment of uniform and efficient plan administration,

and (2) protection against double liability for administrators.” Id. at 345 (citing Kennedy

v. Plan Adm’r for DuPont Sav. & Inv. Plan, 555 U.S. 285 (2009), and Estate of Kensinger

v. URL Pharma, Inc., 674 F.3d 131 (3d Cir. 2012)). Because it was “clear that none of

[ERISA’s] articulated objectives . . . are implicated when an estate attempts to recover

benefits that have already been distributed,” we found that ERISA did not preempt the

state contract claim and that the PSA was enforceable. Id. at 346.

       The parties agree that Easterday does not govern this case, see Brief for Appellant

at 4; Brief for Appellees at 3-4, because ERISA does “not apply to any employee benefit

plan if . . . such plan is a governmental plan,” like Michael’s municipal police pension. 29

U.S.C. § 1003(b)(1). Thus, in an issue of first impression, we must decide whether

Pennsylvania state law requires a different result than ERISA does under similar

circumstances, rendering unenforceable the relevant provisions of the PSA at issue in

this case.

       Section 764, which relates to police pension funds, provides that “[t]he retirement

allowance herein provided for shall be payable only to the beneficiary designated by this

act and shall not be subject to assignment or transfer.” 53 P.S. § 764. Section 776, which

is a part of the MPPL, 53 P.S. §§ 767-78, similarly states that “[t]he pension payments,

herein provided for, shall not be subject to attachment, execution, levy, garnishment or

other legal process, and shall be payable only to the member or his designated

beneficiary and shall not be subject to assignment or transfer.” 53 P.S. § 776. Finally,

Section 881.115(a) of the PMRL, which governs all municipal pensions, police or

otherwise, contains parallel language: “The retirement allowance and the contributions




                                     [J-45-2020] - 10
of members to the fund, all contributions returned to contributors under the provisions of

this act and the moneys in the fund created by this act, . . . shall be unassignable except

to a beneficiary.” 53 P.S. § 881.115(a). Although the three provisions employ slightly

different language, one question unites their application to this case: whether Sections

764, 776, and 881.115(a) protect benefits from various legal processes only when in the

hands of the plan administrator, or whether the anti-alienation protections of those

provisions extend to those benefits even after disbursement to the beneficiary.

       “In all matters involving statutory interpretation, we apply the Statutory

Construction Act, 1 Pa.C.S. §§ 1501, et seq., which directs us to ascertain and effectuate

the intent of the General Assembly.” Dep’t of Labor & Indus. v. W.C.A.B. (Lin & Eastern

Taste), 187 A.3d 914, 922 (Pa. 2018) (internal quotation marks and citation omitted). “In

discerning that intent, the [C]ourt first resorts to the language of the statute itself. If the

language of the statute clearly and unambiguously sets forth the legislative intent, it is the

duty of the court to apply that intent to the case at hand and not look beyond the statutory

language to ascertain its meaning.” Id. (internal quotation marks and citation omitted);

accord 1 Pa.C.S. § 1921(b) (“When the words of a statute are clear and free from all

ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.”).

       Based upon the unambiguous language of Sections 764, 776, and 881.115(a), we

find that those provisions apply only to pension funds that remain in the possession of the

plan administrator.     Those provisions have no bearing upon, and do not prohibit

enforcement of, a contract directing the disposition or transfer of those funds once the

designated beneficiary receives them.

       Breidenbach argues that the provisions “are written from the perspective of the

object – the ‘pension payment’, ‘retirement allowance’, [and] ‘monies [sic] in the fund,’”

implying that the statutes protect the funds from legal process even after disbursement.




                                       [J-45-2020] - 11
Brief for Appellant at 9 (citations omitted).    To the contrary, the statutory language

contemplates protection of those benefits only when in the hands of the pension

administrators. In Section 764, the General Assembly provided that “[t]he retirement

allowance herein provided for shall be payable only to the beneficiary . . . .” 53 P.S. § 764

(emphasis added). The use of the word “payable,” in particular, signals the statute’s focus

upon the process of the pension administrator’s payment to the beneficiary. Nothing in

the statutory language clearly controls the disposition of the funds after their disbursement

to the beneficiary. Section 776 uses the phrase “shall be payable only to the member or

his designated beneficiary” to similar effect. Id. § 776 (emphasis added). While the first

clause in Section 776 employs broader language than Section 764, see id. (“The pension

payments . . . shall not be subject to attachment, execution, levy, garnishment or other

legal process . . . .”), the phrase “pension payments” further evinces the statute’s

application only to the disposition of the funds while in possession of the administrator.

Only the administrator makes a “payment” to the beneficiary. But correlatively, the

administrator only makes a payment to the beneficiary. Once that task is completed, once

payment is made to a proper beneficiary, what happens next is not the statute’s concern.

The payment, as such, has been made. Finally, Section 881.115(a)’s employment of

“moneys in the fund,” id. § 881.115(a) (emphasis added), leads to the same conclusion.

Only the pension plan administrator administers the “fund.” When the administrator

transfers the money from that fund to the beneficiary, the money no longer resides in the

fund and is not protected by Section 881.115(a).

       Viewing the provisions at issue in their context only reinforces our interpretation.

We interpret statutory language “not in isolation, but in the context in which it appears.”

Commonwealth by Shapiro v. Golden Gate Nat’l Senior Care LLC, 194 A.3d 1010, 1027

(Pa. 2018). The General Assembly enacted Section 764 in 1893 with a number of other




                                      [J-45-2020] - 12
provisions as a part of the PPFL. See Act of May 24, 1893, Pub. L. 129, No. 82 (codified

as amended at 53 P.S. §§ 761-64).           Other provisions of the PPFL regulate the

administration of police pension payments.        See 53 P.S. §§ 761 (“Establishment;

regulations”), 762 (“Gifts in trust may be accepted; management of fund”). The General

Assembly passed Section 776 as a part of the MPPL, Act of May 29, 1956, Pub. L. 1804,

No. 600 (codified as amended at 53 P.S. §§ 767-78). Like the PPFL, the MPPL also has

many provisions that deal with administration of the pension benefits. See, e.g., 53 P.S.

§§ 767 (“Establishment of police pension funds or pension annuities; regulation and

maintenance; rights of beneficiaries”), 768 (“Gifts; management”), 777 (“Expense of

administration”). Finally, the PMRL, of which Section 881.115(a) is a part, has numerous

provisions regulating how PMRS manages and regulates municipal pension benefits.

See, e.g., id. §§ 881.110 (“Management and investment of fund; interest credits”),

881.112 (“Annual estimates to municipalities; administrative expenses”).

       Based upon the plain text of the statutory provisions, as well as the context in which

that text appears, we agree with the Estate that “the characteristics” of ERISA and these

provisions “go hand in hand.” Brief for Appellees at 4. Although the outcome in this case

is not dictated by ERISA, we find that the three provisions in question, like ERISA’s similar

provisions, serve “the establishment of uniform and efficient plan administration.”

Easterday, 209 A.3d at 345 (citing Kensinger, 674 F.3d at 135). The General Assembly

intended that the three anti-alienation provisions ensure that PMRS is able to administer

the pension funds and disburse payments with the “virtues of adhering to an

uncomplicated rule: ‘simple administration . . . and ensur[ing] that beneficiaries get what’s

coming quickly, without the folderol essential under less-certain rules.’” Kennedy, 555
U.S. at 301 (quoting Fox Valley & Vicinity Constr. Workers Pension Fund v. Brown, 897
F.2d 275, 283 (7th Cir. 1990) (Easterbrook, J., dissenting)). Because it is “clear that none




                                      [J-45-2020] - 13
of the articulated objectives” of Sections 764, 776, and 881.115(a) “are implicated when

an estate attempts to recover benefits that have already been distributed,” Easterday,
209 A.3d at 346, it is equally clear that they do not prohibit enforcement of the PSA,

insofar as the PSA requires the transfer of funds already disbursed.

      The interpretation we adopt today accords with how Pennsylvania courts have

interpreted similar Pennsylvania statutes in the past. For example, in Commonwealth v.

Mooney, the Superior Court ruled that a statute with language similar to Section 776

precluded a court from attaching a police pension pursuant to a support order when those

funds were still in the hands of the pension administrator. Mooney, 92 A.2d at 260. But,

the court noted, “[t]he funds are attachable in the hands of the delinquent husband, when

received by him and proceedings may be directed against him personally for failure to

pay support though his only resources are derived from such payments.” Id.; accord

Commonwealth ex rel. Cerminara v. Cerminara, 362 A.2d 1011, 1017 (Pa. Super.

1976);13 see also Dutton v. Berry, 33 Pa D. & C. 5th 321, 2013 WL 10257629, at *3

(C.C.P. Phila. 2013) (“Once the child support proceeds are deposited into Appellant’s

checking account, they become commingled with other money that Appellant deposits

into the same account, losing their separate identity as child support, such as more water

into a glass.”); cf. In re McGreevy’s Estate, 286 A.2d 355, 356 (Pa. 1971) (interpreting a

federal statute and stating that “‘[t]he weight of authority sustains the proposition that,

when the transmission of pension money is ended, and the pensioner or his guardian has



13      This Court later would abrogate Mooney and Cerminara, ruling that such funds
were attachable at the administrator level in limited circumstances, namely “in order to
satisfy an order whose purpose is to enforce an obligation of support.” Young v. Young,
488 A.2d 264, 268 (Pa. 1985). In allowing attachment even while the funds remained in
the administrator’s hands, we neither displaced nor disapproved of the language in those
cases regarding use of legal process to access the funds after disbursement.



                                     [J-45-2020] - 14
received it, the government’s authority ceases’”) (quoting In re Stein, 180 A. 577, 579 (Pa.

Super. 1935)).14

       When Marsha agreed to “waive all rights, title, and interest in [Michael’s] Police

Pension” and “agree[d] to sign any necessary paperwork, including a statement in writing

that she waives the benefits and instructs her estate to make payment of any benefits it

may receive to a beneficiary designated by” Michael, PSA at 8, she made a legally

enforceable bargain, concomitantly exposing herself to legal process if she refused to

make good on her contractual obligations. See also id. at 10-11 (providing that “the other

party [would] have the right to sue for damages for [a] breach” of the PSA). PMRS legally

could not divert Michael’s pension payments directly to the Estate or Jeffrey. But nothing

in the text of the provisions of the PPFL, MPPL, or PMRL cited by Breidenbach, 53 P.S.

§§ 764, 776, and 881.115(a), forbade Marsha from making commitments regarding the

benefits’ disposition upon her receipt. Those provisions do not preclude a court from

enforcing a contract contemplating that the beneficiary transfer the benefits after

14     Our research reveals that the Supreme Court of the United States has interpreted
similar federal statutory language to protect funds even after disbursement. See, e.g.,
Hisquierdo v. Hisquierdo, 439 U.S. 572, 584-87 (1979); Philpott v. Essex Cty. Welfare
Bd., 409 U.S. 413, 415-16 (1973); but cf. Rose v. Rose, 481 U.S. 619, 633 (1987)
(allowing attachment at the pre-disbursement stage pursuant to a family support order).
        A federal court’s interpretation of a federal statute is not binding upon this Court’s
interpretation of a state statute. As the “ultimate expositor[] of state law,” this Court has
final decision-making authority when interpreting state statutes. Mullaney v. Wilbur, 421
U.S. 684, 691 (1975). The General Assembly, of course, can choose to revise any
statute, see PA. CONST. art. II, § 1, subject to the limitations imposed by our Constitutions.
Pursuant to our role as interpreters of our Commonwealth’s statutes, we find that the
General Assembly’s intent in enacting Sections 764, 776, and 881.115(a) is only to
protect the pension benefits at the pre-disbursement stage.
        Our de novo interpretation of the three statutes is consistent with how PMRS
viewed the extent of its legal obligations. See PMRS Letter at 1 (“If [Marsha] were to
enter into an agreement whereby she redistributes monies after being paid by PMRS,
that is outside the scope of this agency’s purview and would not affect our contractual
obligation to pay her the entitled joint annuity benefit.”); see also N.T. at 178, 184.


                                      [J-45-2020] - 15
disbursement, such as in the PSA. The lower court did exactly that in this case, the

Superior Court affirmed, and we agree.      Marsha’s obligations under the PSA were

enforceable and now apply against her estate. Thus, we affirm the decision of the

Superior Court, and we remand for further proceedings consistent with this opinion.

       Chief Justice Saylor and Justices Baer, Todd, Donohue, Dougherty and Mundy

join the opinion.




                                    [J-45-2020] - 16